Opinion issued April 12, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00035-CV
                           ———————————
                      IN RE ADRIENE SIBLEY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Adriene Sibley, has filed a “Petition for Writ of Mandamus or

Prohibition,” in which she challenges a post-judgment discovery order as void.* We

deny the petition.

                                 PER CURIAM



*
      The underlying case is Seminole Pipeline Company, LLC v. Adriene Sibley a/k/a
      Adriene Gail Lewis, cause number CI50979, pending in the County Court at Law
      No. 3 of Brazoria County, Texas, the Honorable Jeremy E. Warren presiding.
Panel consists of Justices Jennings, Massengale, and Huddle.




                                        2